346 F.2d 567
Esther Y. D'AMICO and Frank D'Amico, Her Husband, Appellants,v.Leo T. MAHON, Defendant and Third-Party Plaintiff, v. PaulJames DAILY and Richard A. Neish, Jr., Third-PartyDefendants.
No. 15187.
United States Court of Appeals Third Circuit.
Argued June 10, 1965.Decided June 24, 1965.

Appeal from the United States District Court for the Western District of Pennsylvania; Edward Dumbauld, Judge.
Stephen A. Zappala, Zappala & Zappala, Pittsburgh, Pa., for appellants.
Giles J. Gaca, Pringle, Bredin, Thomson, Grigsby & Rhodes, Pittsburgh, Pa., for appellees.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.  The Order of the District Court and the Judgment entered pursuant thereto, on October 27, 1964, will be affirmed.